                                                                                         FILED
                                                                                2019 Feb-26 AM 10:49
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                    THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            JASPER DIVISION

AMANDA L. COLE,                             )
                                            )
          Plaintiff,                        )
                                            )
v.                                          )      Civil Action Number
                                            )      6:17-cv-02180-AKK
NANCY A. BERRYHILL,                         )
Commissioner, SSA,                          )
                                            )
          Defendant.                        )
                                            )

                            MEMORANDUM OPINION

          Amanda Cole brings this action pursuant to Section 405(g) of the Social

Security Act, 42 U.S.C. § 405(g), seeking review of the Administrative Law

Judge’s denial of disability insurance benefits, which has become the final decision

of the Commissioner of the Social Security Administration (“SSA”). For the

reasons explained below, the court affirms the decision.

     I.      Procedural History

          Cole worked previously as a technical support person, restaurant hostess,

retail sales person, and physical therapy aide until she stopped working in

December 2014 due to her alleged disability. Docs. 4-6 at 13-18; 4-7 at 7. Cole

filed her application for Disability Insurance Benefits (“DIB”) on July 23, 2015
asserting that she suffered from a disability beginning on August 1, 2013, due to

depression, anxiety, narcolepsy, and a back injury. Docs. 4-4 at 2, 15; 4-7 at 31.

After the SSA denied her application, Cole requested a formal hearing before an

ALJ. Doc. 4-5 at 11. Ultimately, the ALJ entered a decision finding that Cole was

not disabled. Doc. 4-3 at 16. The Appeals Council affirmed, rendering the ALJ’s

decision the final decision of the Commissioner. Id. at 2. Having exhausted her

administrative remedies, Cole filed this action pursuant to 42 U.S.C. §§ 1383(c)(3)

and 405(g). Id. at 12.

   II.      Standard of Review

         First, federal district courts review the SSA’s findings of fact under the

“substantial evidence” standard of review. 42 U.S.C. §§ 405(g), 1383(c); Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).        The district court may not

reconsider the facts, reevaluate the evidence, or substitute its judgment for that of

the Commissioner; instead, it must review the final decision as a whole and

determine if the decision is “reasonable and supported by substantial evidence.”

See Martin, 894 F.2d at 1529 (citing Bloodsworth v. Heckler, 703 F.2d 1233, 1239

(11th Cir. 1983)). Substantial evidence falls somewhere between a scintilla and a

preponderance of evidence; “[i]t is such relevant evidence as a reasonable person

would accept as adequate to support a conclusion.” Id. (internal citations omitted).

If supported by substantial evidence, the court must affirm the Commissioner’s

factual findings, even if the evidence preponderates against the Commissioner. Id.
                                          2
      Credibility determinations are the province of the ALJ. Moore v. Barnhart,

405 F.3d 1208, 1212 (11th Cir. 2005). However, “[t]he testimony of a treating

physician must ordinarily be given substantial or considerable weight unless good

cause is shown to the contrary,” and the failure of the Secretary “to specify what

weight is given to a treating physician’s opinion and any reason for giving it no

weight” constitutes reversible error. MacGregor v. Bowen, 786 F.2d 1050, 1053

(11th Cir. 1986). Courts have found good cause to discount a treating physician’s

report when it is “not accompanied by objective medical evidence, . . . wholly

conclusory,” or “inconsistent with [the physician’s] own medical records.” Lewis

v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997); Edwards v. Sullivan, 937 F.2d

580, 583 (11th Cir. 1991). In contrast to the opinion of a treating physician, “the

opinion of a nonexamining physician is entitled to little weight if it is contrary to

the opinion of the claimant’s treating physician.” Broughton v. Heckler, 776 F.2d

960, 962 (11th Cir. 1985).

      Second, federal courts review the SSA’s conclusions of law de novo, see

Bridges v. Bowen, 815 F.2d 622, 624 (11th Cir.1987), and “[f]ailure to apply the

correct legal standards is grounds not for remand but, for reversal.” Lamb v.

Bowen, 847 F.2d 698, 701 (11th Cir. 1988). No presumption attaches to either the

ALJ’s choice of legal standard or to the ALJ’s application of the correct legal

standard to the facts. Id.



                                         3
      Finally, reviewing courts have the power “to enter, upon the pleadings and

transcript of the record, a judgment affirming, modifying, or reversing the decision

of the Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g) (emphasis added).

   III.     Statutory and Regulatory Framework

      An individual applying for DIB bears the burden of proving that she is

disabled. Moore, 405 F.3d at 1211. To qualify, a claimant must show “the

inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. §§ 423(d)(1)(A) and 416(i)(I)(A). A physical

or mental impairment is “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrated by

medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. §

423(d)(3).

      Determination of disability under the Act requires a five step analysis. 20

C.F.R. § 404.1520. Specifically, the Commissioner must determine, in sequence:

      (1)     whether the claimant is doing substantial gainful activity;
      (2)     whether the claimant has a severe impairment;
      (3)     whether the impairment meets or is medically equivalent to one
              listed by the Secretary;
      (4)     whether the claimant is unable to perform his or her past work;
              and


                                         4
      (5)     whether the claimant is unable to perform any work in the
              national economy, based on his residual functional capacity.

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). “An affirmative

answer to any of the above questions leads either to the next question, or, on steps

three and five, to a finding of disability. A negative answer to any question, other

than step three, leads to a determination of ‘not disabled.’” Id. at 1030 (citing 20

C.F.R. § 416.920(a)-(f)). “Once a finding is made that a claimant cannot return to

prior work, the burden shifts to the Secretary to show other work the claimant can

do.” Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995) (citation omitted).

   IV.      The ALJ’s Decision

      The ALJ applied the five-step analysis for DIB claims, see McDaniel, 800

F.2d at 1030, and found that Cole satisfied step one because she had not engaged in

substantial gainful activity since December 4, 2014. Doc. 4-3 at 20. At step two,

the ALJ found that Cole has “severe impairments” caused by depression, anxiety,

and narcolepsy. Id. (citing 20 C.F.R. § 404.1520(c)). However, the ALJ found that

Cole’s back pain was not a “severe impairment” due to the “mild findings” of her

“diagnostic imaging procedures.” Id. at 21. At step three, the ALJ concluded that

Cole’s mental impairments did not meet the severity or medically equal the

severity of one of the impairments listed in 20 C.F.R. Pt. 404, Subpt. P, App. 1, §

12.04 for affective disorders and § 12.06 for anxiety-related disorders. Id. at 21-

22. Next, the ALJ determined Cole’s residual functional capacity (“RFC”) and


                                         5
found that Cole can “perform a range of work at all exertional levels” with

limitations on exposure to hazardous machinery and minimal contact with the

public. Id. at 22-23. (citing 20 C.F.R. §§ 404.1529 and 1527). Based on the RFC,

and relying on the testimony of a vocational expert (“VE”), at step four, the ALJ

found that Cole could not return to her past relevant work. Id. at 25. The ALJ then

proceeded to step five, where based on Cole’s RFC, age, prior work experience,

and the VE’s testimony, the ALJ concluded that Cole is “capable of making a

successful adjustment to other work that exists in significant numbers in the

national economy,” including work as a furniture cleaner, marker, and button

reclaimer. Id. at 27. Therefore, the ALJ concluded that Cole was not disabled from

the alleged onset date through the date of his decision.

   V.       Analysis

        On appeal, Cole argues that the ALJ erred by failing to (1) holistically assess

her physical and mental impairments, (2) consider the opinion of her treating

psychiatrist Dr. Terry Bentley, and (3) properly discredit her credibility. Doc. 10

at 12-26.     For the reasons discussed below, the ALJ’s decision is due to be

affirmed.

        A. Whether the ALJ Failed to Conduct a Holistic Assessment of Cole’s
           Impairments

        When a plaintiff has multiple illnesses that serve as the basis for the

disability claim, the “disability claimant should be evaluated as a whole person,


                                           6
and not evaluated in the abstract as having several hypothetical and isolated

illnesses.” Davis v. Shalala, 985 F.2d 528, 534 (11th Cir. 1993). Therefore, the

“ALJ must consider the combined effects of a claimant’s impairments in

determining whether she is disabled [and] . . . make specific and well-articulated

findings as to the effect of the combination of impairments and to decide whether

the combined impairments cause the claimant to be disabled.” Walker v. Bowen,

826 F.2d 996, 1001 (11th Cir. 1987).

      At issue here is the ALJ’s alleged failure to properly consider Cole’s

physical impairment related to back pain and injury.        Doc. 10 at 14-15. Cole

attacks the ALJ’s decision for failing to discuss medical records including a June

2012 MRI revealing “what maybe early degenerative changes” in the sacrum,

medical notes of “bilateral sclerosis of the left and right SI joints,” and Dr. Gregory

Stidham’s reports of Cole’s subjective complaints of chronic back pain on twelve

occasions. Doc. 4-9 at 40.

      In his decision, the ALJ at step two noted that Cole failed to demonstrate

that her lower back and hip pain met the threshold of a “severe impairment”

because although the medical record included Cole’s subjective complaints of back

pain, the “objective medical evidence documents only minor musculoskeletal

abnormalities.” Doc. 4-3 at 21. The substantial evidence supports this finding.

Indeed, Cole’s records reflect, as the ALJ cited, that Cole’s back pain was not

severe: (1) a September 2013 MRI scan revealed “a mild disc prominence at L5-S1
                                          7
compatible with a small disc protrusion and resulting in no neural compromise,”

doc. 4-11 at 44; (2) x-rays of Cole’s “thoracic and lumbar spine and pelvis in

August 2014 revealed no evidence of any joint or disc degeneration,” doc. 4-9 at

42; (3) Dr. Garry Magouirk found that the left and right hip x-rays revealed no

abnormalities, id. at 45-52; and (4) Dr. Wesley Spruill noted that an April 2014 x-

ray indicated that Cole’s “alignment is appropriate, . . . no fracture is seen, [and] . .

. prevertebral soft tissues are within normal limits,” doc. 4-8 at 11, that an April

2015 MRI revealed “no abnormal signal within disc material or bone” and “no

fractures [or] dislocations,” id. at 20, and that a March 2016 MRI of Cole’s spine

“shows a very small disc protrusion without impingement” and that the lab work

returned “normal with no evidence of arthritis,” doc. 4-10 at 64. The ALJ also

determined that although obesity is a medically determinable impairment that can

exacerbate musculoskeletal impairments, Cole’s weight has remained stable and

there was no medical basis to find that obesity imposed any significant physical

limitations. Doc. 4-3 at 22. Consequently, in light of the ALJ’s finding that Cole’s

back pain was not a severe impairment at Step Two, the ALJ was not required to

consider her physical impairment in combination with her mental impairments at

Step Three. Ogranaja v. Comm’r of Soc. Sec., 186 F. App’x 848 (11th Cir. 2006)

(holding that because the ALJ determined that only one physical impairment was

severe, the “ALJ was not required to consider the mental condition in combination



                                           8
with [the claimant’s] other impairments”). Therefore, Cole’s contention about the

holistic assessment is unavailing.

      B. Whether the ALJ erred by giving limited weight to the opinion of Cole’s
         treating psychiatrist

      Cole also challenges the weight the ALJ gave to the opinion of her treating

psychiatrist, Dr. Bentley, who opined that Cole had “extreme limitations.” Doc. 10

at 15. The ALJ must give “substantial or considerable weight” to the opinion of a

treating physician “unless ‘good cause’ is shown.” Phillips v. Barnhart, 357 F.3d

1232, 1240 (11th Cir. 2004) (citing Lewis, 125 F.3d at 1440). “Good cause exists

‘when []: (1) [the] treating physician’s opinion was not bolstered by the evidence;

(2) evidence supported a contrary finding; or (3) [the] treating physician’s opinion

was conclusory or inconsistent with the doctor’s own medical records.’” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (quoting Phillips,

357 F.3d at 1241). The ALJ must clearly articulate the reasons for not giving

substantial or considerable weight to a treating physician’s opinions.           Id.

Moreover, although a physician’s opinion is relevant evidence, ultimately “[a]

claimant’s [RFC] is a matter reserved for the ALJ’s determination, and while a

physician’s opinion on the matter will be considered, it is not dispositive.” Beegle

v. Soc. Sec. Admin., Comm’r, 482 F. App’x 483, 486 (11th Cir. 2012) (citing 20

C.F.R. § 404.1527(d)(2)).




                                         9
       The ALJ gave Dr. Bentley’s opinion little weight due to Cole’s inconsistent

visits, limited and conservative treatment, lack of objective support to satisfy the

Paragraphs B and C criteria, and inconsistency with the state examining

physician’s report. Doc. 4-3 at 23-24. In challenging the ALJ’s decision, Cole

maintains that her lack of insurance caused gaps in her psychiatric treatment, doc.

10 at 12, and asserts that the ALJ erred by failing to take this into account. While

Cole is generally correct that poverty may excuse her failure to seek treatments,1

the ALJ also discredited Dr. Bentley’s opinion for three other reasons that Cole

fails to address and that are unrelated to poverty. First, the ALJ noted that Dr.

Bentley and Dr. Stidham’s conservative treatment plan for Cole was inconsistent

with Dr. Bentley’s September 2016 Mental Medical Source Opinion that Cole had

“extreme limitations” (i.e., no useful functioning) when responding appropriately

to supervisors, co-workers, members of the public, changes in schedule, following

complex instructions, and responding to work pressures and that Cole had “marked

limitations” (i.e., serious interferences) when using judgment for simple work

decisions and maintaining daily living activities. Doc. 4-10 at 38-39. The ALJ

noted that Dr. Bentley and other treating physicians “never . . . admitted [Cole] for
1
 Cole states that she was “unable to see [her] regular psychiatrist due to insurance,” doc. 4-7 at
77; Dr. Bentley provided sworn testimony that Cole was “having trouble now coming [to visits]
because of an insurance issue,” doc. 4-10 at 47; and Cole reported that “her insurance will not
cover [Dr. Bentley’s] services any longer and she [instead] gets her psychiatric medications from
her primary care provider, doc. 4-11 at 50. Under such circumstances, the ALJ has “an
obligation to scrupulously and conscientiously probe into the reasons underlying [Cole’s] course
of treatment” and may not make credibility determinations based on a “failure to seek additional
medical treatment” without developing the record as to the reasons for that failure. Henry v.
Comm’r of Soc. Sec., 802 F.3d 1264, 1269 (11th Cir. 2015) (internal quotations omitted).
                                               10
inpatient psychiatric treatment or referred [her to] other intensive forms of mental

health treatment.” Doc. 4-3 at 23-25.

      Second, as the ALJ noted, the medical record as a whole contradicts Dr.

Bentley’s medical source opinion. A review of the record supports the ALJ’s

finding. For example, during an initial assessment in May 2015, Dr. Bentley noted

that Cole was “working on and off for a local seafood [restaurant]” and had

“severe” symptoms of fatigue, difficulty with concentration, and fear of places.

Doc. 4-8 at 47. Dr. Bentley noted in his Mental Status Exam (MSE), however, that

Cole was oriented in time and place and had adequate insight, logical thoughts,

appropriate attire and affect, moderate anxiety, satisfactory attention span,

undisturbed memory, precise speech, no delusions, no hallucinations, no

inappropriate behavior, and no obsessions or compulsions.              Id. at 47-51.

Subsequent biweekly visits over the following year reveal periodic improvements

and setbacks showing — (1) in June 2015, that Cole’s mood did not improve, doc.

4-9 at 72-75; (2) in July 2015, that she was “feeling better,” id. at 79-82; (3) in

August 2015, that her “meds have stopped working” and that she attempted to

work but had a panic attack, doc. 4-10 at 4; (4) in September 2015, that she felt

depressed, id. at 5-6; (5) in October 2015, that she felt “better mood wise” and that

“changes in medications have helped,” id. at 7-10; (6) in November 2015, that

“things are a little better,” id. at 13-15; (7) in December 2015, that she was “feeling

better and sleeping 9 hours a night,” experiencing “mood swings [with] highs and
                                          11
lows,” and improving her anxiety management, id. at 15-20; (8) in January 2016,

that she had “up and down days” and her doctor noted that her “meds are pretty

well balanced,” id. at 21; (9) in February 2016, that her mood improved because

her husband had a job interview and that Adderall helped her focused, id. at 22;

(10) in May and June 2016, that things were worse because her children were

staying at home during a school break, id. at 24-25; and (12) in August 2016, that

she felt depressed and spent money on unnecessary items, id. at 26. Throughout

this period, Cole’s doctors changed her medications only twice – in August 2015,

when they modified her treatment plan with a new prescription in response to

Cole’s report that her medications had stopped working, doc. 4-10 at 4, and in

December 2015, when they added Latuda 80mg to her treatment plan, id. at 15-20.

Also, in November 2015, her doctor recommended that she try interventions such

as “distracting herself,” “not shutting off,” and “using grounding to spend more

time with [her husband],” id. at 13-15. Critically, the medical record indicates that

throughout the relevant period, Cole’s MSE remained unchanged and her treating

doctors continued with their conservative treatment plan. See docs. 4-9 at 78; 4-10

at 4, 17. Put simply, this record supports the ALJ’s finding that Dr. Bentley’s

opinion is belied by the medical record.

      Finally, the ALJ also rejected Dr. Bentley’s opinion due to it being

inconsistent with that of the state agency psychiatric consultant, Dr. Lee

Blackmon. Dr. Blackmon reviewed Cole’s medical files, including Dr. Bentley’s
                                           12
treatment records, and applied the psychiatric review technique. Doc. 4-4 at 6.

Based on this review, Dr. Blackmon opined that Cole’s mental residual functional

capacity assessment revealed that Cole could “carry out short simple instructions, .

. . maintain attention and concentration for two hours, . . . [and] likely miss one to

two days per month because of psychiatric symptoms.” Doc. 4-4 at 6-10.            Dr.

Blackmon also opined that although Cole has limitations in sustained concentration

and persistence, she was only “moderately limited” or “not significantly limited” in

maintaining concentration for extended periods, keeping regular attendance,

remembering procedures, and making work-related decisions.            Id. at 9.   Dr.

Blackmon’s opinion is consistent with that of a psychiatric consultative

examination in the record performed by Dr. Kaycia Vansickle in November 2014,

which noted that Cole’s ability to “maintain attention and concentration for

extended period, . . . complete a normal workday without interruptions, . . . [and]

carry out and remember simple instructions” was “not significantly limited.” Doc.

4-11 at 54. Therefore, based on Dr. Blackmon’s opinion, which is supported by

the record as a whole, including Dr. Vansickle’s opinion, the ALJ did not err when

he gave some weight to Dr. Blackmon’s assessment over that of Dr. Bentley’s

medical source opinion.

      To summarize, the objective medical evidence supports the ALJ’s finding

that while Cole has mental impairments which could produce some discomfort in

the workplace, her impairments do not preclude Cole from engaging in all work
                                         13
activity. Moreover, in light of the inconsistences in Dr. Bentley’s medical source

opinion and the record, including Cole’s treating doctors’ contemporaneous

treatment notes, the ALJ assigned the proper weight to Dr. Bentley’s medical

opinion. Sheldon v. Astrue, 268 Fed. App’x 871, 872 (11th Cir. 2008) (“A doctor’s

conservative medical treatment for a particular condition tends to negate a claim of

disability.”). Therefore, Cole has failed to show that the ALJ erred in giving

limited weight to the opinion of her treating physician.

       C. Whether the ALJ Failed to Properly Evaluate Cole’s Credibility

       Cole next argues that the ALJ failed to adequately evaluate Cole’s credibility

by overlooking her testimony about her pain 2 and her regular treatment for chronic

pain as well as mischaracterizing her daily activities.               “The ALJ can make

credibility determinations regarding a claimant’s subjective complaints and must

provide specific reasons for the credibility finding.” Ring v. Berryhill, 241 F.

Supp. 3d 1235, 1245 (N.D. Ala. 2017), aff’d sub nom. Ring v. Soc. Sec. Admin.,

Comm’r, 728 F. App’x 966 (11th Cir. 2018).                       Although the “credibility

determination does not need to cite particular phrases or formulations . . . [,] it

cannot merely be a broad rejection that is not enough to enable the reviewing court
2
  Although Cole contends that the ALJ failed to also discredit her testimony about back pain, for
reasons explained in Section A, supra, the objective evidence does not support Cole’s subjective
testimony about back pain. Moreover, for reasons explained in Section B, supra, Cole failed to
cite sufficient objective evidence to support her claims of disabling mental impairments. Lastly,
while Cole maintains that the ALJ neglected to mention her “bipolar disorder and panic attacks,”
doc. 4-4 at 2, 15, these ailments were not mentioned in her initial DIB application, the ALJ did
address her panic attacks, and Cole fails to direct the court to medical records describing the
disabling effects of her bipolar disorder diagnosis. See Russell v. Astrue, 742 F. Supp. 2d 1355,
1383 (N.D. Ga. 2010).
                                                14
to conclude that the ALJ considered the medical condition as a whole.” Id. (citing

Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)). In reaching a decision,

the ALJ must consider “all of the available evidence, including [the claimant’s]

medical history, the medical signs and laboratory findings, and statements about

how . . . symptoms affect [the claimant].” 20 C.F.R. § 404.1529. However,

because a claimant has “voluminous case records containing many types of

evidence from different sources, it is not administratively feasible for [the ALJ] to

articulate in each determination or decision how [the ALJ] considered all of the

factors for all of the medical opinions and prior administrative medical findings in

[the claimant’s] case record.” 20 C.F.R. § 416.920(c).

       1. Subjective Complaints and Testimony about Pain

       To establish a disability via a claimant’s testimony about symptoms, the

claimant must provide “(1) evidence of an underlying medical condition; and (2)

either (a) objective medical evidence confirming the severity of the alleged

[symptom]; or (b) that the objectively determined medical condition can

reasonably be expected to give rise to the claimed [symptom].” Wilson v. Barnhart,

284 F.3d 1219, 1225 (11th Cir. 2002). In assessing the claimant’s symptoms, the

ALJ must consider: “the objective medical evidence; the claimant’s daily

activities; the location, duration, frequency, and intensity of the claimant’s

symptoms; precipitating and aggravating factors; the type, dosage, effectiveness,

and side effects of medication taken to relieve the symptoms; treatment, other than
                                         15
medication, for the symptoms; any other measure used to relieve the symptoms;

and any other factors concerning functional limitations and restrictions due to the

symptoms.” Sims v. Comm’r of Soc. Sec., 706 F. App’x 595, 603–04 (11th Cir.

2017) (citing § 404.1529(c)(3)). Although explicit findings as to credibility are not

required, “the implication must be obvious to the reviewing court.’” Dyer, 395

F.3d at 1210 (quoting Foote, 67 F.3d at 1562). A review of the record here

indicates that the ALJ implicitly discredited Cole’s complaints of depression based

on the lack of supporting objective evidence, as discussed in Section B, supra, and

that any error related to the ALJ’s failure to address Cole’s testimony about

narcolepsy is harmless.

               a. Depression

       The ALJ properly rejected Cole’s subjective complaints of depression

symptoms including panic attacks, anxiety, and fatigue, finding that Cole failed to

satisfy the paragraph B criteria3 in which a claimant with mental impairments must



3
  The ALJ also found that Cole failed to satisfy the paragraph C criteria, which requires “a
medically documented history of the alleged mental disorder “of at least 2 years [in] duration
that has caused more than a minimal limitation of ability to do basic work activities, with
symptoms or signs currently attenuated by medication or psychosocial support,” as well as one
of the following: (1) repeated episodes of decompensation, each of extended duration; (2) a
residual disease process resulting in “such marginal adjustment” that it is predicted that “even a
minimal increase in mental demands or change in the environment” would cause
decompensation; or (3) a current history of at least one year’s “inability to function outside a
highly supportive living arrangement,” with an indication that this arrangement needs to
continue. Bellew v. Acting Com’r of Soc. Sec., 605 F. App’x 917, 924 (11th Cir. 2015). The
ALJ noted that Cole is able to function without a highly-supportive living arrangement, has not
experienced any episodes of decompensation, and does not appear likely to decompensate in
response to a minor change. Doc. 4-3 at 23.
                                               16
satisfy at least two of the following requirements: (i) marked restriction 4 of

activities of daily living, (ii) marked difficulties in maintaining social functioning,

(iii) marked difficulties in maintaining concentration, persistence, or pace, or (iv)

repeated episodes of decompensation 5 of extended duration. Doc. 4-3 at 22. In

making this determination, the ALJ relied on Cole’s function report, documented

daily activities, and the conservative nature of her treatment. Doc. 4-3 at 22-25.

Based on Cole’s self reporting of her daily activities, the ALJ noted that Cole could

drive her kids to school, watch television, read books, help cook dinner, make

sandwiches, do light laundry or house cleaning, and sometimes help her children

with their homework.          Docs. 4-3 at 23.        Although the ALJ noted that Cole

sometimes wears the same clothing for two days, forgets to shower, needs

reminders for medication, and experiences severe anxiety when she leaves her

home or drives distances beyond her children’s school, doc. 4-7 at 24-26, the ALJ

concluded that such limitations did not support a finding that her depression

satisfied the paragraph B or C criteria, doc. 4-3 at 23.



4
   “‘Marked’ means ‘more than moderate but less than extreme;’ marked restriction occurs when
the degree of limitation seriously interferes with a claimant’s ability to function ‘independently,
appropriately, effectively, and on a sustained basis.’” Bellew, 605 F. App’x at 924.
5
  “Episodes of decompensation” are “exacerbations or temporary increases in symptoms or signs
accompanied by a loss of adaptive functioning, as manifested by difficulties in performing
activities of daily living, maintaining social relationships, or maintaining concentration,
persistence, or pace.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00(C)(4). “To meet the criterion
of ‘repeated’ episodes of ‘extended duration,’ a claimant must have three episodes within one
year, or an average of once every four months, each lasting for at least two weeks.” Bellew, 605
F. App’x at 924.

                                                17
      The ALJ also opined that the medical record failed to support Cole’s

contentions of severe depression. The ALJ noted that Cole’s therapists routinely

indicated that Cole did not have marked or extreme limitations in social

functioning or concentration, and described Cole’s thought process as “coherent,”

that Cole had “good” insight and judgement, “clear” speech, “neat” dress, and

“good” mood and eye contact, and a “cooperative” demeanor. Doc. 4-10 at 3-4;

see also docs. 4-9 at 72-91; 4-10 at 5-26. Moreover, as explained in Section B,

supra, the ALJ also relied on the inconsistency between Dr. Bentley’s medical

source opinion regarding extreme limitations in the workplace and Cole’s

conservative treatment plan to discredit Cole’s contention that she is purportedly

unable to work based on depression symptoms.

      Based on this record, it is evident that the ALJ properly cited to substantial

evidence to discredit Cole’s testimony about the severity of her depression.

Therefore, the court finds no error in the ALJ’s findings. Lowery v. Soc. Sec.

Admin., Comm’r, 729 F. App’x 801 (11th Cir. 2018) (affirming the ALJ who found

“that limitations to which claimant testified were far in excess of those which

reasonably would be expected from the objective clinical findings and were not

consistent with all of the other evidence of record.”).

             b. Narcolepsy

      Cole also contends that the ALJ improperly discredited her testimony about

her narcolepsy impairment, which resulted in sleep disruption, excessive tiredness
                                          18
during the day, and bizarre dreams. Doc. 10 at 20. The ALJ discredited Cole’s

testimony because Cole “received a prescription for Nuvigil” and filled it only

once in July 2009, doc. 4-3 at 20, noting that there was no indication in her

“pharmacy records that she ever filled out any other prescription for narcolepsy

medication.” Id. at 21. Cole contends that the ALJ solely focused on the lack of

Nuvigil refills and overlooked Dr. Bentley’s sworn testimony about Cole using

“Adderall to help with functioning in terms of concentration, energy, . . . [and]

narcolepsy to . . . suppress the [REM] state.” Doc. 4-10 at 56. Indeed, medical

records from two pharmacies indicate that Cole filled prescriptions for

Amphetamine, a generic form of Adderall, on at least sixty occasions between

2011 and 2016. Doc. 4-8 at 54-70. Still, even if the ALJ made his determination

about Cole’s narcolepsy medication in error, “the mere existence of . . .

impairments does not reveal the extent to which they limit . . . [Cole’s] ability to

work or undermine the ALJ’s determination in that regard.” Moore, 405 F.3d at

1213 n. 6. Other than Cole’s testimony about trouble sleeping at night and falling

asleep during the day, doc. 4-3 at 43-44, there is no evidence in the record about

the impact of narcolepsy on Cole’s ability to work, or, whether Cole is not able to

function despite consistently taking the generic version of Adderall. Moreover,

although a July 2009 sleep study indicated a positive result for narcolepsy, there is

no entry in the medical file that the condition is disabling. Instead, Cole was only

prescribed medication and educated about nap therapy and the importance of
                                         19
maintaining a “regular sleep-wake schedule.” Doc. 4-10 at 101-103. Finally, the

ALJ also implicitly accounted for Cole’s narcolepsy in the hypothetical he posed to

the VE, in which the ALJ noted, among other things, the need to “avoid hazardous

machinery during a regularly scheduled work day . . .” Doc. 4-3 at 46. In response,

the VE testified that a person with these limitations can still perform work as a

furniture cleaner, marker, or button reclaimer. Doc. 4-3 at 46-48.     Accordingly,

regardless of the ALJ’s error in focusing only on one of the prescribed

medications, Cole still has failed to direct the court to any objective evidence that

suggests that the functional limitations that result from narcolepsy prevent Cole

from engaging in any available work. See 20 C.F.R. § 404.1520(d)-(f).

      2. Documented Treatment History

      Cole next maintains that the ALJ erred in ignoring her documented history

of treatment for her mental impairments, including depression and anxiety. Doc.

10 at 23. To the contrary, as described in Section B, supra, the ALJ considered

Cole’s treatment history when the ALJ discredited the medical source opinion of

Dr. Bentley. Although Dr. Bentley opined that Cole had extreme limitations in

responding appropriately to supervisors, co-workers, and customers, as well as

understanding complex instructions, the record reflects that Dr. Bentley provided

conservative mental health treatment, which consisted of regularly prescribed

medications with few alterations. See docs. 4-9 at 72-91; 4-10 at 5-26. During the

alleged dates of Cole’s disability, Cole received therapy visits on a biweekly basis
                                         20
and was regularly prescribed medications. Doc. 4-10 at 22. Despite fluctuating

improvements in her mood and depression, Cole’s doctors modified her

medications only on a handful of occasions and educated her instead about

behavior interventions. Id.; see also Green v. Soc. Sec. Admin., Comm’r, 695 F.

App’x 516 (11th Cir. 2017) (noting that the claimant’s testimony about “panic and

anxiety attacks” was inconsistent with the medical record indicating that her

“medical visits were relatively infrequent and she had received primarily routine,

conservative treatment for her conditions, she cared for her own personal needs,

did light housework, prepared simple meals, and visited with family and friends”).

As the ALJ noted, “[t]he conservative and routine nature of this treatment plan

suggests that [Cole’s] impairments—while significant—were not so severe that she

could not perform any job duties.” Horowitz v. Comm’r of Soc. Sec., 688 F. App’x

855, 861-862 (11th Cir. 2017) (“ALJs are permitted to consider the type of a

treatment a claimant received in assessing the credibility of her subjective

complaints.”); see also Wolfe v. Chater, 86 F.3d 1072, 1078 (11th Cir. 1996)

(recognizing that a physician’s conservative medical treatment for a particular

condition may negate a claim of disability). Therefore, the court finds no error in

the ALJ’s consideration of Cole’s limited and conservative treatment history for

her mental health diagnoses in reaching his findings.




                                        21
      3. Report of Daily Activities

      Lastly, Cole contends that the ALJ placed too much reliance on Cole’s

report of daily activities and mischaracterized Cole’s ability to function on a daily

basis. In her SSA Function Report, Cole reported that a typical day included

helping her children get ready for school, driving them to school, watching

television, reading books, cooking supper, and helping with her children’s

homework. Doc. 4-7 at 23. She also indicated that she can prepare sandwiches

and meals, do laundry, make online purchases, do light cleaning, and get along

with authority figures. Id. at 24-30. Nearly two years after her purported disability

began, Cole reported in May 2015 that she still worked off and on at a local

seafood restaurant but found it difficult because of her anxiety. Doc. 4-8 at 46-51.

Cole’s husband also filled out a Third-Party Function Report where he described

that Cole is able to watch television for a few hours, read a book, cook, feed

herself, use the restroom independently, take care of inside plants, do laundry, buy

books online, use a checkbook, handle spoken instructions with explanations, and

work well with authority figures.     Doc. 4-7 at 15-22. Consistent with Cole’s

function report, the ALJ also noted that Cole testified about being able to “only

[drive] back and forth to her sons’ school because she had such severe anxiety,

adding that if she tried to drive longer distances, she would have a panic attack and

have to pull over and vomit at the side of the road” and that “she had such severe

anxiety that she had to rely on her husband to do everything for her and spend most
                                         22
of her time in her pajamas just lying in bed or on the sofa.” Doc. 4-3 at 23.

Contrary to Cole’s contention, an ALJ may look at “factors relevant to [a

claimant’s] symptoms, such as pain . . . and [a claimant’s] daily activities . . . ” 20

C.F.R. § 404.1529(c)(3). Here, based on a review of Cole’s medical record and

conservative treatment plan, the ALJ did not err in considering Cole’s daily

activities and multiple reports, and correctly noted that Cole’s daily activities are

not as limited as Cole described.

   VI.    Conclusion

      Despite the ALJ’s errors related to developing the record as to Cole’s course

of treatment based on financial limitations and her narcolepsy medication, the

record supports the ALJ’s determination that Cole is capable of adjusting to other

work and that Cole has failed to meet her burden to establish a disability. Doughty

v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001) (“[T]he overall burden of

demonstrating the existence of a disability as defined by the Social Security Act

“[u]nquestionably” rests with the claimant.”) (citing 20 C.F.R. § 404.1512(a)); see

also Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (“[T]he claimant

bears the burden of proving that he is disabled, and, consequently, he is responsible

for producing evidence in support of his claim.”). Therefore, the court concludes

that the ALJ’s determination is supported by substantial evidence, and that the ALJ

applied proper legal standards in reaching his decision. Therefore, the



                                          23
Commissioner’s final decision is AFFIRMED. A separate order in accordance

with the memorandum of decision will be entered.

      DONE the 26th day of February, 2019.

                                    _________________________________
                                             ABDUL K. KALLON
                                      UNITED STATES DISTRICT JUDGE




                                      24
